Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered January 14, 1999, convicting him of attempted promoting of prison contraband in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty is addressed to the sound discretion of the court (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520). The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea (see, People v Carter, 191 AD2d 640; People *415v Stephens, 175 AD2d 272). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.